Citation Nr: 1610475	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for migraine headaches.

3.  Entitlement to a rating in excess of 10 percent for left bunion with pes planus prior to August 14, 2015, and to a rating in excess of 30 percent for flat foot from August 14, 2015.

4.  Entitlement to a rating in excess of 10 percent for status post right bunionectomy and pes planus.

5.  Entitlement to a rating in excess of 10 percent for asthma. 

6.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.

7.  Entitlement to a rating in excess of 10 percent for right quadriceps strain.

8.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

9.  Entitlement to a rating in excess of 10 percent for right ear hearing loss.

10.  Entitlement to a rating in excess of 10 percent for acne.

11.  Entitlement to a rating in excess of 10 percent for seasonal allergies.

12.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1998 to July 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision that denied increased ratings for the disabilities at issue and also denied a TDIU rating.  In March 2015, the case was remanded for additional development.  In September 2015, the RO recharacterized the Veteran's left foot disability as flat foot, rated 30 percent effective August 14, 2015.  

The issues seeking increased ratings for asthma, lumbosacral strain, right quadriceps strain, right and left foot disabilities, hemorrhoids, right ear hearing loss, acne and allergies and a TDIU rating are being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD results in deficiencies in most areas; total occupational and social impairment due to PTSD symptoms is not shown.

2.  The Veteran's migraine headache disorder is not shown to be manifested by prostrating attacks occurring more than once a month.


CONCLUSIONS OF LAW

1.  A 70 percent rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code (Code) 9411 (2015).

2.  A rating in excess of 30 percent for migraine headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in November 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.  

The Veteran's pertinent private and VA medical records have been secured.  He was afforded adequate VA examinations for his headache and PTSD disabilities.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On December 2009 VA neurological examination, the Veteran reported he had constant headaches.  He stated the problem was debilitating most of the time and that it was hard for him to focus and concentrate.  He reported nausea, but no emesis.  He denied spots, floaters or halos, but reported he had some when the headaches were severe.  He noted the headaches occurred weekly and that most attacks were prostrating and lasted longer than two days.  The diagnosis was migraine headaches.  The examiner noted the Veteran had severe depression, anxiety and PTSD and that his headaches were most likely symptoms of these conditions and not a separate diagnosis.  

On December 2009 VA psychiatric examination, the Veteran reported he maintained contact with his children.  He related that he no longer socialized with friends and had no leisure pursuits.  On mental status evaluation, he was described as neatly groomed, appropriately dressed and cooperative.  He was noted to be restless.  His affect was constricted and his mood anxious.  He was oriented to person, place and time.  His thought processes and content were unremarkable.  There were no delusions.  He had insight.  He slept about five hours per night and awakened from nightmares about twice a month.  He did not have hallucinations, inappropriate behavior or obsessive/ritualistic behavior.  He reported panic attacks more than two times a week, lasting 40-45 minutes.  He did not have suicidal or homicidal ideation, and his impulse control was fair.  He was able to maintain minimal personal hygiene.  His memory was normal.  The diagnoses were PTSD and alcohol abuse.  The Global Assessment of Functioning score was 50.  The examiner commented that the Veteran's PTSD symptoms had led to more significant occupational dysfunction and he had reportedly been terminated from his job due to poor interpersonal interactions with his co-workers and customers.  The Veteran attributed his inability to get another job to his continued difficulty interacting with others.  It was noted the Veteran was socially isolated and had no leisure interests.  The examiner stated there was reduced reliability and productivity due to PTSD, and that the Veteran was socially isolated due to his PTSD symptoms.  

In March 2010, W. E. Eyring, III, a psychologist, noted that the Veteran was seen for evaluation for increasingly disruptive symptoms in his daily living.  He was attending community college.  He maintained contact with his siblings.  He had an 11 year old son, but stated he did not have energy to play with him.  He stated he had been let go from his most recent job because of his attitude and customer complaints.  He acknowledged he was short and moody with his girlfriend.  He said he was not very social.  He reported problems sleeping, consisting of waking up and checking the house.  He felt he was on constant alert.  He noted it was hard to concentrate and that he felt out of control in crowds.  The examiner noted the Veteran was casually dressed and adequately groomed.  His speech was coherent and his thoughts logical.  He did not have current suicidal or homicidal ideation.  He denied psychotic symptoms and did not appear to be responding to internal stimuli.  He appeared jumpy.  His insight was adequate and his judgement fair.  The diagnostic impressions were PTSD, mood disorder, not otherwise specified and schizotypal personality traits.  The Global Assessment of Functioning score was 49.  The examiner noted the Veteran reported a history of depressive symptoms and posttraumatic anxiety related to his tour in Iraq.  He had anxiety symptoms related to hyperarousal and re-experiencing of traumatic events.  He exhibited depressive symptoms and pathological personality traits.  The examiner stated that his emotional disturbance impaired his social and vocational functioning.  

In April 2010, a private chiropractor reported the Veteran had several headaches each week, with phonophobia, photophobia and vertigo.  The examiner concluded the Veteran had migraine syndrome.

In February 2012, the Veteran was seen by his private psychologist and reported an escalation of PTSD, anxiety and mood instability to his psychologist.  He stated he had stopped attending college due to problems focusing and social discomfort.  The examiner noted the Veteran had an exaggerated startle response when touched from behind.  He experienced panic attacks.  It was also noted his nightmares had increased in frequency following his father's death.  The impressions were PTSD, mood disorder, and schizotypal personality traits.  The Global Assessment of Functioning score was 45.  The examiner stated the Veteran manifested significant psychological decompensation and that he had a poor prognosis due to the severe nature of his symptoms.  He noted the Veteran's mood instability suggested he could be a potential danger to others in a vocational setting.

VA outpatient treatment records show that in October 2011, the Veteran reported he saw shadows.  He endorsed having insomnia and irritability.  On examination he reported visual hallucinations with flashbacks and nightmares.  His insight and judgment were considered fair.  He was oriented to person, place, situation and date.  In January 2012, he complained of a lack of energy and an anxious, depressed mood.  Examination found moderate depression.  His affect was restricted.  He had no delusional thoughts or audio or visual hallucinations.  The assessments were rule out major depressive disorder, recurrent, depressive disorder, PTSD and anxiety disorder, not otherwise specified.  In May 2012, he stated he was having problems with his energy level.  On mental status evaluation, the Veteran was calm and cooperative.  His mood was anxious and he had a restricted affect.  He was forgetful at times.  There were no audio or visual hallucinations or delusions.  His insight and judgment were fair.  The diagnoses were PTSD, anxiety disorder and depressive disorder.  In November 2012, he stated he did not have a lot of friends, but when he was with friends, he did not feel as anxious or depressed.  He presented alert and oriented times four.  He denied suicidal or homicidal ideation and had no apparent psychosis.  He was friendly, talkative and cooperative.  His mood appeared anxious with no restricted affect.  His thought processes seemed logical, relevant and goal-directed.  His insight and judgment appeared adequate, as did his impulse control.  In March 2013, the Veteran stated he had trouble concentrating and that his thoughts were scattered.  He said he had migraines several times a week, with an increase in the last several months.  The examiner noted that findings on some psychological tests were consistent with some degree of exaggeration.  His responses highlighted depression and anxiety features in a context of somatic symptoms.  He likely overreacted to stress and had a poor self-concept.  

On August 2015 VA psychiatric examination, the Veteran noted he had enrolled in college courses, but was struggling.  He stated he maintained contact with his children, but no longer socialized with friends.  He noted he was unemployed, but had applied for various positions but "blows it" because he was so anxious.  On mental status evaluation, he was described as appropriately groomed and casually dressed.  He was oriented to person, place and time.  He was cooperative.  He did not have psychomotor agitation.  His mood was guarded and neutral.  His affect was congruent with his mood.  He denied suicidal or homicidal ideation.  His thought processes were linear, logical and goal-directed.  Insight, judgment and reasoning appeared intact.  There was no evidence of any perceptual disturbances, paranoia or delusional thinking.  The examiner noted that psychological testing was notable for significant symptom exaggeration and fabrications.  The diagnosis was PTSD.  The examiner concluded the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  He commented that the Veteran's psychiatric condition had not increased in frequency, severity or duration.  He had not sought mental health counseling services in 2015.  He had made an adaptation to his current compensation benefits and lifestyle.  The examiner noted the Veteran tended to exaggerate his mental condition.  He further noted the Veteran was able to maintain meaningful relationships, and engaged in normal, routine activities of daily living, self-care and conversation.  

On August 2015 VA headache examination, the Veteran reported he continued to experience migraines, which were triggered by "lack of sleep and stress."  He did not take medication for this condition.  He described frontal pain, sensitivity to light and sound and rare episodes of nausea and vomiting.  He stated he had one to three headaches weekly.  The Veteran's reported symptoms included throbbing head pain, nausea, vomiting and sensitivity to light.  He noted that the typical head pain lasted for less than 1 day.  The Veteran reported he had prostrating attacks once a month.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	PTSD 

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  [Revised VA regulations have incorporated use of DSM-V (which does not provide for use of the GAF scale).  Inasmuch as this appeal arose prior to such revision, the Veteran is entitled to consideration of the GAF scores assigned.]

The evidence of record reasonably supports the award of a 70 percent rating for the Veteran's PTSD.  While he apparently maintains some contact with his children, he no longer socializes with friends.  His private psychologist noted in March 2010 that he had lost his job due to attitude and concluded that the Veteran's psychiatric disability resulted in social and vocational impairment.  The psychologist also noted that the Veteran had withdrawn from school due to difficulty focusing and social discomfort.  It was noted on August 2015 VA psychiatric examination that he had apparently returned to school, but was struggling.  While he appears to have unimpaired daily functioning (to include self-care) the inability to maintain friendships, to work, or to pursue an education more effectively suggest deficiencies in most areas.  Notably, the GAF scores assigned during the period under consideration are also consistent with a 70 percent rating, as they reflect serious symptoms, but not total occupational or social impairment.  

A 100 percent schedular rating is not warranted for the PTSD based on the evidence of record.  Symptoms listed as examples in the criteria for a 100 percent rating or any other symptoms of similar nature or gravity are neither shown, nor alleged.  Once again it is noteworthy that while the Veteran has occupational, educational, and social impairment, he appears entirely capable of functioning in daily activities.  Total occupational and social impairment due to PTSD symptoms simply is not shown.   

	Migraines

A 50 percent evaluation may be assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation may be assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Code 8100.

On December 2009 VA neurology examination, the Veteran provided contradictory information pertaining to the frequency of his headaches.  He initially stated they were constant, but the examination report also reflects that he said his headaches occurred weekly and were prostrating.  He reported to a chiropractor in April 2010 that he had several headaches each week.  On August 2015 VA neurology examination it was noted that he had one to three headaches a week, but only had prostrating attacks monthly.  These findings do not establish that the Veteran has more than once monthly prostrating headaches.  

The Veteran is competent to report he has headaches, which the Board finds credible.  However, his own reports do not identify pathology or impairment that meet the schedular criteria for a 50 percent rating for headaches.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for migraines.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's PTSD and migraine headache disorders are encompassed by the schedular criteria for the ratings now assigned.  He has not alleged/identified any symptoms or functional impairment not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The matter orf entitlement to a TDIU rating is addressed ion the remand.
ORDER

An increased (to 70 percent) rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.

A rating in excess of 30 percent for migraine headaches is denied.


REMAND

Service connection was established for status post right bunionectomy, removal of ingrown toenail and pes planus, rated 10 percent, and for left bunion with pes planus, rated 10 percent.  In September 2015, the RO assigned a 30 percent rating for flat foot (previously rated as left bunion with pes planus), effective August 14, 2015.  The 10 percent rating for left bunion with pes planus was in effect from July 15, 2003 to August 14, 2015.  The left foot is rated under Code 5280-5276, and the right foot is rated under Code 5280.  The rating under Code 5276 is contingent on whether the condition is unilateral or bilateral.  Service connection is in effect for pes planus in each foot, and there is a separate rating for the Veteran's right bunionectomy.  Clarification of the bases on which the ratings for each foot have been assigned is necessary.

By letters in September and November 2009, the Veteran was provided VCAA notice with respect to his claims seeking increased ratings for PTSD, migraine headaches and bilateral bunion disability, and a TDIU rating.  However, the record does not show that he was provided VCAA notice with respect to the remaining claims.  In March 2015, the Board directed the AOJ to furnish the Veteran VCAA notice regarding his claims for increased ratings for asthma, lumbosacral strain, right quadriceps strain, hemorrhoids, right ear hearing loss, acne and allergies.  However, such notice is not shown to have been provided.  Accordingly, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).  

Consideration of the claim seeking a TDIU rating must be deferred pending resolution of the inextricably intertwined issues being remanded..

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1 The AOJ should provide the Veteran appropriate VCAA notice with respect to his claims seeking increased ratings for asthma, lumbosacral strain, right quadriceps strain, hemorrhoids, right ear hearing loss, acne and seasonal allergies.  He should be afforded opportunity to respond/supplement the record.  The AOJ should arrange for any further development suggested by his response.

2.  The AOJ should review the record and in a Memorandum for the record provide a clarifying explanation of the rating for the service-connected disability(ies) of each foot.

3.  The AOJ should then review the record and readjudicate the claims seeking increased ratings and a TDIU rating (the latter after any further development suggested by development/determinations in the other matters remanded is completed).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


